Title: To James Madison from Robert R. Livingston, 15 February 1802
From: Livingston, Robert R.
To: Madison, James


No. 5
Dear sir
Paris 15th. Feby. 1802
Nothing extraordinary has occurred since my last. The definitive treaty is not yet signed. It is asserted some difficulties are started on account of reinstating France in her former commercial situation with respect to Turkey, the British claiming similar advantages in consequence of their last treaty.
It is also reported that Russia is not satisfied with the new order of things in the Italian Republic. These however are mere conjectures; the Ministers here of the powers that form the Congress deny that any thing of importance has intervened.

Of our own affairs you will judge by the enclosed notes. The case of the Pigou will I believe be settled as I wish, the Minister of Exterior having promised to give Mr. Waddel tomorrow a strong letter to the Minister of Marine upon whom I shall call and press the thing to a final issue. I am promised a speedy answer to the other notes. How the promise will be performed I know not for their financial embarrassments are as great as ever.
Mr. Sotin having been named commercial agent for Georgia—I have objected to his appointment, the nature and cause of my objections will appear by the note enclosed on that subject. I have not seen the Minister since so as to know his intention, but shall tomorrow—should he go you will judge how far it would be proper to grant him an Exequatur.
As to the affair of the commercial agents appointed from french Citizens I have received the final answer of Government informing me of their resolution not to grant them Exequaturs—so that there will be several vacancies to fill. I am very sorry to see Mr. Vailes place supplied. I have explained to him the mistake that occasioned it, and desired him to continue to act, in hopes that he may be replaced And some other provision made for Mr. Paterson. Nantes & St. Maloes are now vacant either of which would be more advantageous to a young Merchant than L’Orient where the whole commerce centers in the house of Vaile & Co.
I have heard nothing yet from Mr. Pinckny to whom I wrote by Mr. Graham. The conservative Senate have finished their illimination (as they call it) by which the principal opposers of Government are left out. A new question is now before them Viz. whether or not they shall elect out of the lists returned. Every thing is tranquil at present, & tho’ there is some discontent there is no appearance of its breaking out into action. Every body here pursue Literature or pleasure & few interest themselves so much in the politics of the Country, or find themselves so secure as to make them the subject of Conversation.
The Presidents Message and the report on the finances have raised us very high in the estimation of foreigners and I doubt not that we shall feel the effect of them in the migration to America of persons of property who wish to live at peace under a happy and tranquil government. Be pleased to send the Journals of Congress and interesting reports. As for Newspapers—not one reaches me from the public offices until they are 5 or 6 Months old—they are laid in a heap, I suppose, at the Custom houses and when they happen to be thought of or become so bulky as to be troublesome they are sent all together. Some precise order should be given to make up the packets weekly & to send them by every Ship destined for any port of France. I have the honor to be Dear sir, with the Most perfect Esteem & Consideration your. Mt. Obt. Hle. St.
Robt R Livingston.
  

   RC and one enclosure (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy and copies of three enclosures (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston. For the enclosures, see nn. 1 and 5.


   Livingston enclosed copies of his notes to Talleyrand of 21 Jan. and 8 Feb. 1802. The first protested violations of article 4 of the Convention of 1800 by the Council of Prizes and sought the immediate release of American ships by means of an executive decree (8 pp.) (DNA: RG 59, DD, France, vol. 8; letterbook copy, NHi: Livingston Papers, vol. 1). The second requested that the condemnation of the Hope be overturned as it was based on principles “so alarming” that they would allow French armed vessels “to take every vessel of the United States without regard to treaties” (letterbook copy, NHi: Livingston Papers, vol. 1).


   On the Pégou, see Livingston to JM, 31 Dec. 1801, and n. 4.


   Denis Decrès had become French minister of marine on 2 Oct. 1801 (Connelly et al., Historical Dictionary of Napoleonic France, p. 147).


   Pierre-Jean-Marie Sotin de la Condière (1764–1810) had served as minister of police under the Directory in 1797 and the next year was appointed French ambassador to Genoa. In this last capacity, William Vans Murray informed Timothy Pickering, he was an “active agent” in “embroiling the insurgents against the King of Sardinia.” He was then named consul general at New York but never took up the post because of President John Adams’s decision to revoke the exequaturs of all French consuls in the U.S. in June 1798. Murray described Sotin as “a dangerous man—subtle & contriving—[and] a wicked intriguer,” which had led him to conclude in 1798 that “there can be but one design in sending such an incendiary from the rank of minister to that of consul—at such a time and to such a place!” Seemingly unaware of these facts, however, the administration announced Sotin’s Georgia appointment in the National Intelligencer on 3 Feb. 1802, and on 29 May 1802 Pichon forwarded JM a copy of his commission. Sotin commenced his duties in June 1802, but he was recalled in 1803 after supporting the marriage of Jerome Bonaparte to Elizabeth Patterson, contrary to Napoleon’s wishes (Murray to Pickering, 29 June 1798, quoted in Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 21:525–26 n. 1; Biographie universelle [1843–65 ed.], 39:652–53; Pichon to JM, 29 May 1802 [DNA: RG 59, NFL, France, vol. 1]).


   Livingston enclosed a copy of his 7 Feb. 1802 note to Talleyrand pointing out that Sotin’s appointment would “be extremely disagreeable both to the Executive & citizens of the United States,” partly because of Sotin’s personality and partly because American citizens in France were subjected to ill-treatment during his tenure as minister of police (letterbook copy, NHi: Livingston Papers, vol. 1).

